UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2532


ANATOLI STANCHEV STANEV,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 13, 2014                  Decided:   June 30, 2014


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petition denied in part; dismissed in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Andrea N. Gevas,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anatoli     Stanchev      Stanev,        a   native       and    citizen        of

Bulgaria,     petitions     for    review        of   an    order      of   the       Board    of

Immigration Appeals (“Board”) denying his motion to reopen.                                   We

deny in part and dismiss in part the petition for review.

              On May 11, 2012, the Board dismissed Stanev’s appeal

from the immigration judge’s order denying his motion to reopen.

On October 3, 2013, Stanev filed a motion to reopen with the

Board   based    on     changed   circumstances.                The    Board   denied         the

motion because it was untimely.                       The Board also declined to

exercise its sua sponte authority to reopen.

               An alien may file one motion to reopen within ninety

days of the entry of a final order of removal.                                 8 U.S.C. §

1229a(c)(7)(A),       (C)   (2012);      8       C.F.R.     §    1003.2(c)(2)          (2013).

There is no time limit for filing a motion to reopen if the

basis is to apply for asylum based on changed country conditions

that     occurred       since     the     prior         proceeding.               8     U.S.C.

§ 1229a(c)(7)(C).         However, a motion to reopen based on a change

in personal circumstances, such as a marriage and an approved I-

130    visa   petition,     is    not   the      same      as   a     change   in      country

conditions and does not excuse the time limitations for filing a

motion to reopen.         See Ji Cheng Ni v. Holder, 715 F.3d 620, 624

(7th Cir. 2013); Najmabadi v. Holder, 597 F.3d 983, 991 (9th

Cir. 2010); Mei Ya Zhang v. Attorney Gen., 572 F.3d 1316, 1319

                                             2
(11th Cir. 2009); Larngar v. Holder, 562 F.3d 71, 77 (1st Cir.

2009).     Accordingly, we deny the petition for review from that

part of the Board’s order denying Stanev’s untimely motion to

reopen.

              We    are   without   jurisdiction         to    review    the   Board’s

decision      to   decline    to   exercise     its     sua    sponte   authority     to

reopen the case.           In Mosere v. Mukasey, 552 F.3d 397, 400-01

(4th Cir. 2009), we noted that 8 C.F.R. § 1003.2(a) “provides

that    the     [Board]    ‘may’    reopen      on     its    own   motion,    but    it

‘provides no guidance as to the [Board]’s appropriate course of

action, sets forth no factors . . ., places no constraints on

the [Board]’s discretion, and specifies no standards for a court

to use to cabin the [Board]’s discretion.’”                     Id. at 401 (quoting

Tamenut    v.      Mukasey,   521 F.3d 1000,    1004    (8th    Cir.   2008)).

“Because there are no meaningful standards by which to judge the

[Board]’s exercise of discretion,” we concluded that we lack

jurisdiction over the Board’s refusal to sua sponte reopen a

case.     Mosere, 552 F.3d at 401; see also Peralta v. Holder, 567
F.3d 31, 34 (1st Cir. 2009) (“The [Board]’s discretion in this

regard is unfettered[.]”).           Accordingly, we dismiss that part of

the    petition     for   review    from   the       Board’s    order    denying     sua

sponte reopening.

              We deny in part and dismiss in part the petition for

review.       We dispense with oral argument because the facts and

                                           3
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                 PETITION DENIED IN PART;
                                                        DISMISSED IN PART




                                     4